In a proceeding to invalidate petitions designating respondents Roberts, Cohen, Sortino, Greenidge, Landau, Gressey, Soto and Kirshblum as candidates in the Liberal Party Primary Election to be held on June 4, 1973 for nomination for the respective public offices of Councilman at Large and Couneilmen for the 15th, 16th, 17th, 18th, 20th, 21st and 22nd Couneilmanic Districts, Queens County, the appeal, as limited by appellants’ brief, is by petitioners other than Sheir from so much of a judgment of the Supreme Court, Queens County, entered May 7, 1973, as (1) dismissed the proceeding as to all petitioners except petitioner Sheir, (2) directed a hearing to be held as between the latter and respondent Kirshblum and (3) severed the proceeding insofar as it was brought by petitioner Sheir. Judgment affirmed insofar as appealed from, without costs. No opinion. Rabin, P. J., Martuseello, Shapiro, Gulotta and Benjamin, JJ., concur.